PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/576,351
Filing Date: 19 Sep 2019
Appellant(s): WILSON, Jeffrey, Todd



__________________
Deborah S. Ku
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 19 July 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 21-26, 28-33 and 35-39, which are all the pending claims, are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.

(2) Response to Argument
The first substantive argument begins on pg. 10, where the appellant states that the first step (in Office parlance, step 2A) of the Alice/Mayo analysis “involves examining the patent claims in view of the plain claim language and statements in the written description”.  While this may be so at a high level of understanding, it ignores the process set forth by the Office and obligatory to Examiners in the January 2019 revised Guidance (as subsequently further revised), which requires us to determine whether a claim is “directed to” an abstract idea using two sub-steps or “prongs”.  In prong one we determine whether the claims recite, that is, set forth or describe an abstract idea; if so, in prong two we determine whether the claims nonetheless include additional elements beyond the abstraction that integrate the abstract idea into a “practical application”; MPEP § 2106.05(a)-(e) set forth a non-exhaustive list of indicia that they do, and (f)-(h) a non-exhaustive list of indicia that they do not.
recite advertising behaviors and thus “[c]ertain methods of organizing human activity”, deemed abstract per the Guidance.  The appellant makes no reasoned argument to attempt to refute this finding of fact.
In regard to prong two, first, the appellant’s assertion that the claims ought to be interpreted in light of the specification is worth a bit of analysis.  The invention is called “systems and methods for opting-out of targeted advertising in an online advertising environment”. [Spec. pg. 1] The problem to be solved is essentially that certain “people find such consumer tracking and profiling methods employed by online advertisers to be intrusive or invasive”. [¶4] He describes that known techniques by which a consumer may opt out of advertising have drawbacks such that a user might see “generic”, that is, non-targeted advertisements, or that another is based on an “honor system” which is “not universally accepted”. [¶¶6-7] The appellant thus describes the problem as being within the abstract idea of targeted advertising.
The appellant then states in conclusory fashion, pg. 12, that the claims “go beyond ‘generally linking the abstract idea to the technological environment’”, followed by a verbatim restatement of claim 21 with roughly half of the claim language emphasized.  That the claims, pg. 13, “focus on a specific means or method that improves” the field of “online consumer privacy” is simply an improvement within the abstract idea; other than the word “online”, which simply and broadly describes the technological environment, consumer privacy is not a technical problem but simply a routine problem of many types of businesses.
is information saved by your web browser”. (found at ftc.gov/site-information/privacy-policy) The appellant’s own specification essentially confirms this, ¶4: “a cookie is a small piece of data”, going on to mention one circumstance in which a cookie may be placed on a user’s web browser.  
A cookie is not computer code, as that term is commonly understood, but simply information about a user, not unlike a paper visitor’s log at certain “bricks-and-mortar” places of business such as a private club or fine restaurant; it may contain such items as the user’s name and date/time of visit, etc.  Cookies are therefore within the abstract idea itself, simply representing information which may be of use to an advertiser; further, the fact that the FTA includes a colloquial definition is indication that cookies are an ordinary part of the technical environment in which the invention takes place, that of on-line advertising using generic computers and networks.
The examiner does not see how, and the appellant does not explain how, simply deleting data is supposed to improve the functioning of a computer or go beyond generally linking the construed abstract idea to the construed technological environment, especially as the claimed invention does nothing at all with this data except to delete it; otherwise it does not use it in any way whatever.
The appellant further complains that the process “cannot be reasonably categorized as a method of organizing human activity or a mental process”, but the Examiner never “categorized” the claims as such; following the Guidance, the Examiner merely determined what the claims recite, which again is unrefuted, and that they did not meet any of the indicia of integration into a practical application.  The complaint that additional, that is, non-abstract element that integrates the abstract idea into a practical application, as that phrase is used in the MPEP and the Guidance: in particular, the claims do not improve the functioning of a computer or other technology, do not invoke a particular machine, do not transform matter, and do not include meaningful limitations that go beyond generally linking the abstract idea to a particular technological environment.
In regard to step 2B, the inquiry as to whether a claim, if found as these are to be directed to an abstract idea, nonetheless includes additional elements that, alone or in ordered combination, may amount to “significantly more” than the abstract idea, the appellant makes no reasoned argument at all.  As the computers envisioned in the specification are entirely generic, e.g. ¶23, (“privacy preference state management system 112 may include one or more computing devices, such as a personal computer, a desktop computer, a laptop computer, a handheld computing system, a mobile phone, smartphone, a server, distributed server system, and/or any other type of computing device”) as are the networks (id.; “the Internet, a dedicated intranet, or any other type of electronic communication network known in the art”), the Examiner maintains the position set forth in the final Office action that none of this goes beyond the well-understood, routine and conventional.


Respectfully submitted,
/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        

Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.